DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on April 25, 2022.
Status of claim within the present application:
Claims 1 – 5 are pending.
Claims 1 and 5 are amended. 

Claim Rejections - 35 USC § 101
Regarding Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
Regarding claims 1 – 5 that were rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., “SEPM: Efficient Partial Keyword Search on Encrypted Data.” CANS 2015 (hereinafter, “Kawai”) in view of US 8553876 B1 to Spracklen, the rejection is withdrawn.

Allowable Subject Matter
Claims 1 – 5 are allowed. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on April 25, 2022 in response to office action mailed on January 27, 2022. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field or endeavor:
Kawai et al., “SEPM: Efficient Partial Keyword Search on Encrypted Data.” CANS 2015: This is considered the closest prior art of the instant application that generally relates to the methodology and system for Searchable encryption (SE) in the public key setting is that anyone can encrypt data by using a public key and store this ciphertext on a server, and a client who has the corresponding secret key can generate search queries (say, trapdoor) in order to search for the encrypted data on the server. This approach is inefficient due to its trapdoor size. In order to overcome this disadvantage, we introduce a new concept of trapdoor conversion. When a client searches for ciphertexts on the server, he generates only one trapdoor and sends it to the server. Then, the server generates trapdoors related to tk by using a conversion secret key which is generated in the setup phase and stored in the server, and searches ciphertexts from them. Intuitively, this trapdoor generation process is achieved by moving locations of characters included in a searching keyword. In order to realize this situation, we introduce a new
Kawai does disclose this naive method Split-then-Enc. In the enrollment phase, a keyword is divided into a character one by one, and each character is encrypted and stored in the server. In the search phase, a keyword is divided as same as the enrollment phase and trapdoors are generated for each character. The trapdoors are sent to the server, and the server checks whether the stored ciphertexts and the trapdoors are partially matched by using equality checking. since in our scheme, a trapdoor should be converted by using csk in order execute partially search. In our specific scheme, this conversion is a natural multiplication of a row vector and a matrix in the finite filed (see Sect. 4.2). Then, the conversion efficiency is sufficiently efficient compared to the matching efficiency.

Spracklen [US 8553876 B1]: This generally discloses a methodology and system for improved performance of a chip multithreading (CMT) processor during processing of a cipher is disclosed. The chip multithreading processor may be located on a chip multithreading processor chip that includes a processor cache. The selection of a cipher is received. The cipher is processed by executing a plurality of cryptographic operations on the chip multithreading processor. Lookup tables used during the execution of the plurality of cryptographic operations are determined. The size of at least one of the lookup tables may be increased, such that the at least one lookup table is able to be stored in a processor cache located on the chip multithreading processor chip. Further adjustments may be made to the size of one or more lookup tables depending on the cipher selected, other operations executing on the chip multithreading processor, or both.
Spracklen does disclose receiving may include receiving a selection of a cipher, wherein the cipher is processed by executing a plurality of arithmetic logic unit operations on a chip multithreading processor, and determining may include determining lookup tables used during the execution of the plurality of arithmetic logic unit operations. The method may include processing the selected cipher on the chip multithreading processor and counting the number of arithmetic logic unit operations executed during processing of the selected cipher on the chip multithreading processor to determine an initial operation count. determining may include determining a plurality of initial lookup tables used during the execution of the plurality of cryptographic operations; and increasing may include pre-computing additional operations to produce results; and combining the results into an initial lookup table, that lookup table able to be stored in a processor cache located on a chip multithreading processor chip
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 5 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434